338 S.W.3d 397 (2011)
Ronald LeMAY, et al., Respondents,
v.
MISSOURI LEDGE, L.L.C., et al., Appellants.
No. WD 72083.
Missouri Court of Appeals, Western District.
April 5, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Carrie M. Brous, for Respondents.
Daniel A. Thomas, for Appellants.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Missouri Ledge, LLC, and Tim Crede appeal the judgment of the trial court following jury trial in favor of Ronald and Casondra LeMay on the LeMays' breach of contract claims. They raise nine points on appeal. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
*398 The judgment is affirmed. Rule 84.16(b).